 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7

 8     GEORGE O. MITCHELL,
                                                          No. 3:19-CV-5155-RJB-DWC
 9                                  Petitioner,
              v.                                          ORDER ADOPTING REPORT
10                                                        AND RECOMMENDATION
       DAVID FLYNN,
11                                  Respondent.
12

13          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

14   W. Christel and the remaining record, does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation (Dkt. 27).
16
            (2)    Petitioner’s federal habeas Petition is denied.
17
            (3)    A certificate of appealability is denied and any request for leave to proceed in
18                 forma pauperis on appeal is denied.
19
            (4)    The Clerk is directed to send copies of this Order to Petitioner, counsel for
20                 Respondent, and to the Hon. David W. Christel.

21          DATED this 18th day of December, 2019.
22

23

24
                                          A
                                          ROBERT J. BRYAN
                                          United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
